DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/452,451 application filed June 25, 2019, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 15, 18, 28, 30, 36, 39, 44-46, 59, 61, 63, 72, 74, 87, and 90 are pending and have been fully considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Please amend the last line of claim as follows:
“ozone, thereby forming the porous composite ceramic material.”

Please amend lines 2 and 3 of claim 3 as follows:
“comprises one or more of polyolefins, poly(alkenyl aromatic)s, poly(conjugated dienes)[[s]], hydrogenated poly(conjugated dienes)[[s]].”

Please amend the last line of claim 44 as follows:
“light in the presence of ozone, to thereby form the porous composite ceramic material.”

Please amend lines 2 and 3 of claim 46 as follows:
“comprises one or more of polyolefins, poly(alkenyl aromatic)s, poly(conjugated dienes)[[s]], hydrogenated poly(conjugated dienes)[[s]].”

Please amend line 2 of claim 72 as follows:
“exposing the nanoparticle infiltrated swelled block copolymer to the gaseous inorganic precursor…”

The following is an examiner’s statement of reasons for allowance: The prior art does not appear to anticipate or render obvious the formation of a porous composite ceramic material from the conversion step of nanoparticle precursors to nanoparticles.  One of the nearest prior art references appears to be Kim et al (US 2018/0122648 A1), which discloses “[a] sequential infiltration synthesis (SIS) process selectively deposited alumina into the polyvinylpyridine (PVP) domains. Because the SIS precursors, vapors of trimethylaluminium and water readily diffused through the ultra-thin and inert p(DVB) [poly(divinylbenzene) – Examiner’s insertion], the step usually needed to strip the topcoat prior to SIS was eliminated. The polystyrene (PS) domains of the VSV [a self-assembled P2VP-b-PS-b-P2VP – see paragraph 0043 – Examiner’s insertion] were also inert to SIS precursors… SIS of Al2O3 was performed at atomic layer deposition system (ARRADIANCE GEMStar-8). Directed assembled VSV film with iCVD topcoat was loaded in the reactor and chamber was evacuated. The temperature of the chamber was kept at 95o C. Trimethylaluminium (TMA) precursor was first introduced by 10 pulses. Each pulse comprises of 100 ms TMA dose and 10 s pause. Then, TMA was kept in the chamber for 20 min (above atmosphere pressure) so that TMA can diffuse into the VSV film through topcoat” [paragraphs 0192 & 0194].  Note that the PVP and P2VP domains correspond to the polar domain of a block copolymer in instant claim 1 while the p(DVB) and PS domains corresponds to the non-polar domain of the same.  The trimethylaluminium corresponds to the inorganic matrix material precursor.  Water corresponds to the recited solvent.  However, Kim et al does not disclose the conversion step comprising one of thermal annealing at a temperature in the range of 300 to 700o C, exposure to O2 plasma, or irradiation with UV light to obtain a porous composite ceramic material.  Additionally, the reference does not appear to disclose the nanoparticle precursor, which appears to be a necessary component for the preparation of said ceramic material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772  
February 18, 2021